Notice of Pre-AIA  or AIA  Status

1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment

In response to applicant’s amendment received on 7/6/2022, all requested changes to the claims have been entered.   

Response to Argument

	Applicant’s arguments filed on 7/6/2022 have been considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2 and 14-15 are rejected under 35 USC 103 as being unpatentable over Matzner (US 2020/0167938) in view of Nizon (US Patent 11,232,685).
With respect to claim 1, Matzner teaches an image sensor, configured to capture a plurality of original images (para [0035] thermal camera that sensing of moving animals and other objects using stereo thermal video) ; 
a variation level computation circuit, configured to compute image variation levels of the original images (Fig. 7 calculate short- term mean std deviation from most recent 24 image frames) ; 
a long term computation circuit, configured to calculate a first average level for the image variation levels corresponding to M of the original images(Fig. 7, long term average, 8 medium averages = 24 x 16 x 8) ; 
a short term computation circuit, configured to calculate a second average level for the image variation levels corresponding to N of the original images (Fig. 7, short term average, 24 images) , wherein M>N (24x16x8 >24); and 
a motion determining circuit, configured to determine whether a motion of an object appears in a detection range (estimate “slow” and “fast” motion) of the image sensor according to a relation between the first average level and the second average level (para [0054], Fig. 3 ref label 305 ).  
      	Matzner does not teach expressly that the security camera records images or generates a message to inform a user if the motion determining circuit determines the motion of the object occurs; 20wherein the variation level computation circuit computes the image variation levels of the original images according to image variation levels corresponding to each of comparison images and each of reference images; wherein the comparison images correspond to the original images, and the reference images correspond to original reference images among the original images.

      	Nizon teaches that the security camera records images or generates a message to inform a user if the motion determining circuit determines the motion of the object occurs (When the new still image is significantly different from the reference image, the new still image is stored in the database)(col. 4 lines 29-36); 20wherein the variation level (variance) computation circuit computes the image variation levels of the original images according to image variation levels corresponding to each of comparison images and each of reference images (col. 13 lines 17-25); wherein the comparison images (new  image) correspond to the original images, and the reference images correspond to original reference images among the original images (col. 4 lines 29-36).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to compare comparison image and reference image and compute variation level and detect motion to record image in the security camera of Matzner.
      	The suggestion/motivation for doing so would have been that to well-known method to detect motion and record important images and save storage space.
Therefore, it would have been obvious to combine Nizon with Matzner to obtain the invention as specified in claim 1.


With respect to claim 2, Matzner teaches the motion determining circuit determines whether the motion of the object occurs in the detection range of the image sensor according to a relation between a motion threshold and a difference between the first average level and the second average level (para [0054]).  

          Claim 14 is rejected as same reason as claim 1 above.
Claim 15 is rejected as same reason as claim 2 above.


Claim 3 and 16 are rejected under 35 USC 103 as being unpatentable over Matzner (US 2020/0167938) in view of Nizon (US Patent 11,232,685) and further view of Cruz Huertas et al. (US 2020/0027337).
Matzner and Nizon teach all the limitations of claim 2 as applied above from which claim 3 respectively depend.
      	Matzner and Nizon do not teach expressly that the motion threshold has inverse association with detection range.
      	Cruz Huertas et al. teach the motion threshold has inverse association with detection range (proximity distance value of the protected area to the area monitored) (para [0061]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to adjust threshold inversely with detection range in the method of Matzner and Nizon
      	The suggestion/motivation for doing so would have been that to adjust motion detection sensitivity for more accurate motion detection.
Therefore, it would have been obvious to combine Cruz Huertas et al. with Matzner and Nizon to obtain the invention as specified in claim 3.

With respect to claim 16, claim 16 is rejected same reason as claim 3 above.

Claim 4 and 17 are rejected under 35 USC 103 as being unpatentable over Matzner (US 2020/0167938) in view of Nizon (US Patent 11,232,685) and further view of Townsend et al. (US 2020/0293769).
Matzner and Nizon teach all the limitations of claim 2 as applied above from which claim 4 respectively depend.
      	Matzner and Nizon do not teach expressly that the image sensor comprises a plurality of sensing regions, wherein at least two sensing regions have different motion thresholds.
      	Townsend et al. teach the image sensor comprises a plurality of sensing regions, wherein at least two sensing regions have different motion thresholds.   (para [0058] and claim 2).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use different threshold for different region in the method of Matzner.
      	The suggestion/motivation for doing so would have been that to adjust motion detection sensitivity for more accurate motion detection.
Therefore, it would have been obvious to combine Townsend et al. with Matzner and Nizon to obtain the invention as specified in claim 4.

With respect to claim 17, claim 17 is rejected same reason as claim 4 above.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663